United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, TINKER AIR FORCE
BASE, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0775
Issued: January 16, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On February 25, 2019 appellant filed a timely appeal from an October 18, 2018 decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 19-0775.
On October 6, 2011 appellant, then a 45-year-old management analyst, filed a traumatic
injury claim (Form CA-1) alleging that on September 16, 2011 she developed left arm, elbow, and
shoulder soreness when she and a coworker moved a file cabinet. She did not stop work. On
January 20, 2012 OWCP accepted the claim for left shoulder and upper arm sprain. Appellant
underwent an authorized left rotator cuff repair on July 31, 2012. On August 26, 2013 OWCP
granted her a schedule award for 12 percent permanent impairment of the left upper extremity.
In a report dated April 13, 2018, Dr. Terrell Phillips, a Board-certified anesthesiologist,
noted that appellant required continuing medical maintenance for her September 16, 2011
employment injuries.
On July 16, 2018 appellant filed a recurrence claim (Form CA-2a) for medical treatment
beginning April 13, 2018.

In a development letter dated September 6, 2018, OWCP advised appellant that the
evidence of record was insufficient to establish her claim for recurrence of the need for further
medical treatment. It advised her of the type of medical evidence required to support her claim.1
Appellant was afforded 30 days to provide the information requested.
Appellant subsequently submitted an August 31, 2018 progress note from Dr. Phillips
detailing medical management treatment, which he related was for the accepted September 16,
2011 employment injury.
By decision dated October 18, 2018, OWCP denied appellant’s October 6, 2011 traumatic
injury claim finding the medical evidence of record was insufficient to establish that her diagnosed
left shoulder primary osteoarthritis and other cervical disc displacement were caused or aggravated
by factors of her federal employment.
The Board, having duly considered the matter, finds that the case is not in posture for
decision.
On January 20, 2012 OWCP accepted appellant’s October 6, 2011 traumatic injury claim
for left shoulder and upper arm sprain. Appellant filed a claim for a recurrence of medical
treatment beginning April 13, 2018. In its October 18, 2018 decision, however, OWCP failed to
adjudicate her claim for recurrence for medical treatment.2 FECA provides that OWCP shall
determine and make findings of fact in making an award for or against payment of compensation
after considering the claim presented by the employee and after completing such investigation as
it considers necessary with respect to the claim.3 OWCP did not discuss whether the evidence
submitted was sufficient to establish appellant’s recurrence claim.
Furthermore, in its October 18, 2018 decision, OWCP did not make sufficient findings as
to whether acceptance of the claim should be expanded to include additional medical conditions.
Appellant bears the burden of proof to establish that the additional diagnosed conditions were
causally related to the accepted employment injury.4 She sought to expand the acceptance of her
claim to include left shoulder primary osteoarthritis and other cervical disc displacement. This
issue has not been properly adjudicated.
Thus, the case must be returned to OWCP for a proper determination which includes
findings of fact as to whether appellant has established a recurrence of medical treatment causally
related to her accepted employment conditions and whether the acceptance of the claim should be
1

The Board notes that OWCP has not issued a decision in this case terminating appellant’s right to medical
treatment for her accepted conditions.
2

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides that its final decision shall contain findings of fact
and a statement of reasons. See also H.O., Docket No. 19-0198, Order Remanding Case (issued July 3, 2019).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also H.O., id.; R.B., Docket No. 17-0912 (issued January 23, 2018); L.R., Docket No. 15-0235 (issued December 21,
2015); Patrick Michael Duffy, 43 ECAB 280 (1991).
4

M.M., Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

2

expanded to include the additional diagnosed conditions. Following this and such further
development as OWCP deems necessary, it shall issue a de novo decision.5
IT IS HEREBY ORDERED THAT the October 18, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 16, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5
The Board notes that upon return of the case record OWCP shall administratively combine the current file with
appellant’s claim in File No. xxxxxx938.

3

